Citation Nr: 1138100	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-33 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

The Veteran was scheduled for a videoconference hearing before the Board on August 16, 2011, but failed to appear without explanation.  He has not requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing is considered withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following its review of the record, the Board has determined that further development is required. 

The Board notes that service connection is in effect for post-traumatic stress disorder (PTSD) diabetes mellitus type II, hypertension and peripheral neuropathy of the bilateral upper and lower extremities.  His combined disability rating is 70 percent.  He has urged that he had to retire early from his job with Chicago Transit due to his service-connected disabilities and that he continues to be unemployable due to service-connected disabilities.  

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his service-connected disabilities and their impact on his employability, other than PTSD, and an examination for PTSD, in March 2006.  He had a more recent examination for PTSD in August 2008.  In addition, he has undergone VA examination to assess the manifestations of his service connected conditions separately in September 2008.  However, these examinations do not indicate the occupational effect of the disability examined or the combined occupational effect of his combined service-connected disabilities.  

In addition, his private internist, P.D.D., M.D., Ph.D., opined in July 2008 that the Veteran was totally unable to be gainfully employed due to his PTSD, diabetes, hypertension, peripheral neuropathy of the bilateral upper and lower extremities, and degenerative joint disease of the lumbar spine and hips.  There is no rationale provided for this opinion.  The Board notes parenthetically that service connection has been denied for degenerative joint disease of the lumbar spine and hips.

The Board further notes that while the two VA examiners in March 2006 provided essentially negative opinions concerning the impact of the Veteran's service-connected disabilities on his employability, these are remote and do not include an assessment of the considerable time period that has passed since that time.  The Board notes that he the Veteran has undergone substantial medical and psychiatric treatment since that time.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the occupational impact of his combined disabilities.  In addition, while this case is in remand status, appropriate development should be undertaken to obtain any outstanding medical records pertinent to the Veteran's claim. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected disabilities and the impact of the disabilities on the Veteran's ability to obtain and maintain substantially gainful employment.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

The rationale for all opinions expressed must also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the Veteran's claim for a TDIU should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

